Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities:  the claims must be on a separate sheet .  Note MPEP 608.01(i) in conjunction to 37CFR 1.75(h) 	“The claim or claims must commence on a separate physical sheet or electronic page. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 12, it is unclear why applicant repeated the same limitations “and replaces the base printed target pattern on the base target for the shooting” (lines 9 and 10), “wherein the overlaying printed target pattern replaces the base printed target pattern on the base target for the shooting” (lines 13 and 14). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, 9, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland US 5,181,719 (“Cleveland”) in view of Chubb US 2,090,930 (“Chubb”).
	As per claim 1, Cleveland discloses a target label assembly for overlaying and covering a base printed target pattern, the base printed target pattern including a base printed target line, and at which a weapon is aimed for shooting (target apparatus 10, base printed target with a base printed target line) to be aimed at while aiming a weapon for shooting)(Figs. 1,3; 2:15-3:24; 3:45-5:20), the target label assembly comprising: 
	a face sheet adhered to a removable liner (sheets B/sighting frames 16-18-20-22 comprising a peel away cover sheet 28;) (Fig. 4; 2:15-25; 3:3-11 and 4:4-17); 
	a self-adhesive label shape defined by a tearable line of separation cut in the face sheet the label shape adhered to the removable liner by an adhesive material (label sheets B, wherein each label sheet includes a tearable lines to be separated therefrom, as the sheet are progressively cut-die (Fig. 4; 2:18-25; 3:3-18; 3:6-50 and 4:4-8); also each sheet B/sighting frames 16-18-20-22 includes “back surface” comprising adhesive material that enable it to be adhered to the target 10, i.e. target base; and such back adhesive material is cover by peelable liner/sheet 28 that adhesively connected to each sheet B/sighting frames 16-18-20-22)(Fig. 4; 2:15-25; 3:3-11 and 4:4-17) , and the label shape (sheets B/sighting frames 16-18-20-22) having printed thereon an overlaying printed target pattern matching and configured to cover the base printed target pattern(for example, frame 18 overlaying the square-pattern of the base target 10)(Figs. 1, 3 and 4; note 3:45-4:18 regarding the pattern of the target base 10 and the pattern of the sheets/frame 18), and the overlaying printed target pattern including an overlaying printed target line matching and configured to cover the base printed target line of the base printed target pattern (base target pattern 10 comprising dark colored lines 24 and 26 (i.e. base target line or element) which are corresponding to lines/elements 46/48 of frame sheet 18)(Fig. 3 in conjunction to 3:55-4:4 (regarding the line/element of base target 10); and 4:54-67); wherein the overlaying printed target pattern replaces the base printed target pattern on the base target for the shooting (note the examiner’s markings hereinafter in conjunction to 4:54-5:7 as the operation of the device of Cleveland as placing overlaying printed target pattern, e.g. sighting frame 18, to cover and replace target sheet 10); and 
	an alignment means through the label shape and across a portion of the
overlaying printed target line, wherein the portion of the overlaying printed target line aligns with a corresponding portion of the base printed target line of the base target pattern via the alignment means to align the label shape over the base printed target pattern (sighting frames 16-18-20-20, each includes alignment index white line 30 to be align with the horizontal and vertical lines 24 and 26 of target base 10 to as the square-to-line pattern of the label target (sheets B/sighting frames 16-18-20-22) align with the base target 10 pattern) (Fig. 3 and 4:54+ regarding the manner of placing the label target printed line/pattern of sighting frames 16-18-20-22 upon the base target 10; see also Figs. 1 and 4.as well as 3:45-4:17).
Examiner’s markings regarding “the overlaying printed target pattern replaces the base printed target pattern on the base target for the shooting” 
             
    PNG
    media_image1.png
    251
    285
    media_image1.png
    Greyscale

	Cleveland is not specific regarding an alignment window cut within and through the label shape and across a portion of the overlaying printed target line.
	However, Chubb discloses  an alignment window cut within and through the label shape and across a portion of the overlaying printed target line (such as perforations H and/or cutout, notches N of scoring element B in Fig. 2 and 2:44-3:35).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s an alignment window cut within and through the label shape and across a portion of the overlaying printed target line as taught by Chubb for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way providing means to align the target label pattern with a target base to insure precise alignment to assist a gunman, shooter in marksmanship and the alike.
	Cleveland uses lines (e.g. lines 30) as an alignment means between the target
label and the base target, and a skilled artisan would have appreciated that any known
alignment means (such for example an alignment window) would have been obvious
and equally serve the same purposes of alignment.
	Note: the examiner construed Chubb’s perforations and/or cutouts, notches as an alignment window, according to applicant’s original disclosure as recites in at least page 11:16-28 ” The alignment window and/or corresponding cut registration opening shape of this invention can be any suitable shape depending on need and/or the shape and configuration of the target label and the target pattern or lines 38 thereon. Exemplary shapes include, without limitation, a circle, oval, ellipse, square, or triangle (see Fig. 12). The alignment window or registration opening can be an elongated shape (see Fig. 14) that follows a target element or line for a desired distance. The alignment window or registration opening can be positioned as needed on the target label, and over any desired target line or element. For example, the illustrated opening 36 is over the outer target line, but could be over any inner line or partially or fully over any number of the target label 30. In another embodiment of this invention, as shown in Fig. 11, the alignment window or registration opening can be an inward notch at or from the peripheral edge of the target label 30.”
	Thus, it is clear that Chubb’s alignment means are such alignment window cut within the label shape as claimed.
	Lastly, with respect to “wherein the overlaying printed target pattern replaces the base printed target pattern on the base target for the shooting”, if there is any doubt as the examiner interpretation whereas sighting frame (e.g. printed frame 18) covers and replaces printed base frame 10, the examiner notes that Chubb discloses such limitations.
	Chubb discloses wherein the overlaying printed target pattern replaces the base printed target pattern on the base target for the shooting (printed label shape, element B, cover and replaces printed pattern of the base target A)(Figs. 3 and 9; 3:1-4:19).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s wherein the overlaying printed target pattern replaces the base printed target pattern on the base target for the shooting as taught by Chubb for the reason that a skilled artisan would have been motivated use of known technique to improve similar devices in the same way forming a target device with a pattern to be covered by a target label for practice shooting and the marked (shot) target label to be replaced by another target label while practicing shooting and marksmanship.
	As per claim 5, with respect to further comprising a second alignment window over a second portion of the overlaying target pattern, note Chubb (as perforations G within target A (equivalent to the face sheet) align with perforations H of scoring element B (equivalent to base target)(Figs. 1-12; 2 (i.e. right column of page 1): 41-3: 21).
	As per claim 6, with respect to wherein the face sheet comprises a remaining portion disposed around the label shape, and further comprising a plurality of cut target impact cover labels removable from the remaining portion, note Fig. 5 in conjunction to 4:43-45, as Cleveland states “Hole patches 24 consist of round pieces of laminated paper 40 colored to match the edge portions of sighting frames 16, 18, 20, 22 or being white to match the color of the target face of target sheet 10.”
	Such, patches would have a plurality of covers labels to cover frame, label shape pattern, after a shooting session.
	As per claim 7, with respect to wherein the alignment window extends inward at an outer peripheral edge of the label shape, note Chubb’s Figs. 2, 5, 8 and 11 as the cutouts N each is extended at the outer peripheral edge of the label shape (element B).
	As per claim 9, with respect to wherein the registration opening is opened upon a folding of a first section of the removable liner over the registration opening, wherein a removable shape from the registration opening remains on the liner upon folding the first section away from the label shape, as the examiner construed Cleveland’s removable of frame 16 to form a window within frame 18 and each frame includes an adhere liner that needs to be removed (label sheets B, wherein each label sheet includes a tearable lines to be separated therefrom, as the sheet are progressively cut-die (Fig. 4; 2:18-25; 3:3-18; 3:6-50 and 4:4-8) the alignment window are cover by material/face sheet that would have been open/exposed upon folding of the liner so the an alignment window would have align through the target paten to the target base to be placed accordingly. 
	In addition, as previously stated during prosecution, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Moreover, the manner of folding a removable liner is well known and been utilized with adhere liner for decades and in many applications and been used to easily removed such liner therefrom.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s with such folding of the removable liner for the reason that a skilled artisan would have been motivated
in combining prior art elements according to known methods to yield
predictable results easily removing the removable liner therefrom. 
	As per claim 10, with respect wherein the overlaying printed target pattern comprises an overlay plurality of printed nested rings matching a base plurality of printed nested shapes of the base target, wherein one of the overlay plurality of printed nested shapes includes the overlaying target line, note Chubb’s Fig. 8 (the overlaying printed target pattern including rings D/d of element B), Fig. 7 the printed base pattern of target A also includes a nested rings C) and Fig. 9 as the printed label (B) placed upon printed target pattern A, while align using alignment windows H/N; also, note Cleveland’s Figs. 4 and 3 as the nested printed shape of sheets B/sighting frames 18 as the overlying target line (24-26) are matching the printed target of base target 10; and also Cleveland’s 1: 16-20 “Traditional targets using a bulls eye having progressively enlarged circles therearound were designed for use with open or peep sights and are not particularly suitable for sighting-in telescopic sights”.
	With respect to the location of the alignment window extends across the overlaying target line of the one of the overlay plurality of printed nested rings, it is further noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; 
see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	One of ordinary skills in the art would have determined that the position of the alignment window, at any location, to include across the overlaying target line of the one of the overlay plurality of printed nested rings, would be merely a matter of obvious engineering choice that would have not changed the function of the window as alignment window to align the label shape with the base target ready for shooting.  
	As per claim 21,with respect to wherein the overlaying printed target pattern matches and covers the base printed target pattern for the shooting, note Cleveland’s Fig. 3 in conjunction to 4:54-5:7 as the operation of the device of Cleveland as placing overlaying printed target pattern, e.g. sighting frame 18, to cover target sheet 10 for shooting; note also Chubb’s Figs. 3, 6, 9 and 12 in conjunction to at least 3:19+ as element B (i.e. printed target pattern) matches and cover the printed base target pattern A.
Claims 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland and Chubb as applied to claim 1 above, and further in view of Jones US 4,550,683 (“Jones”).
	As per claim 2, Cleveland is not specific regarding further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections.
	However, in the field of utilizing label sheet-adhesive and a removable liner,  Jones discloses self-adhesive label shape defined by a tearable line of separation cut in the face sheet (a self-adhesive decal including tearable lines score lines 24, 26 to define areas band like areas 28-30)(Fig. 1) to separate the decal/pattern (in this case resemble the letter “O”) therefrom (Figs. 1-3; 3:56-4:9; note also 4:24+ regarding the manner of removing the decal from the sheet A, via score lines-band like areas).  Note in particular Jones’ Figs. 1 and 2 as well as 3:13-25 and 4:10+ regarding second layer 12 which function as a removable liner, and includes score lines 32 and/or 34 (each score line divides the liner 12 into two sections). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland’s further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections as taught by Jones for the reason that a skilled artisan would have been motivated by Cleveland’s suggestion to use such adhesive-to-separate window as well- known window to remove and adhere the target label (sheets B/sighting frames 16-18-20-22) to base target 10 via such known window.
	The use of a self-adhesive label shape defined by a tearable line of separation cut in the face sheet and further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections is well known and design as window to easily remove the liner therefrom to allow it to adhere to a base (e.g. a base target), and it would have been obvious to include such window within Jones for such reasons.
	As per claim 3, with respect to wherein a first section of the removable liner over the alignment window is foldable back over a second section of the removable liner adhered to the label shape to expose the adhesive material and align the label shape with the base target pattern, note Jones’ Figs. 1-3 and 4:23+ as the folding of liner 12 to remove the liner therefrom (to allow the decal A) to be adhered to a work surface 36 (Fig. 4); note Cleveland’s Figs. 1 and 3 and 4:54+ as the alignment of sheets B/sighting frames 16-18-20-22 with target base 10. 
	As per claim 4, with respect to wherein the alignment window is opened by removal of a face sheet shape from the alignment window upon a folding of the first section, within the modified Cleveland the alignment window are cover by material/face sheet that would have been open/exposed upon folding of the liner (e.g. Cleveland’s Fig. 4 and/or Jones’ Figs. 1-3) so the an alignment window would have align through the target paten to the target base to be placed accordingly.
	Furthermore, as previously stated claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Accordingly, the modified device of Cleveland- Jones include such structure and is fully capable to perform as claimed. 
	As per claim 6, with respect to wherein the face sheet comprises a remaining portion disposed around the label shape, note Jones’ Figs. 1, 2 and 4; as well as 4:23+ as the face sheet A comprising remaining portions around the “O” illustration.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the remaining portion within Cleveland (as taught by Jones)  as applying a known technique to a known device ready for improvement to yield predictable results forming a label shape upon a sheet with extra remaining/material as suggested by Jones. 
	With respect to and further comprising a plurality of cut target impact cover labels, notes Cleveland’s Figs. 1 and 5 (4:43-47) regarding strip patches 24 with patches 40 to match the target label removable from the remaining portion.  The strips patches are construed as “remaining portion”.  Twice 
	Furthermore, it is noted that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	A skilled artisan would have appreciated that having a plurality of cut covers as part of the remaining portion around the target label or as separate would have function the same as cover window for holes created by bullets/ shots upon the target label.
Claims  11 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland and Chubb as applied to claim 1 above, and further in view of Flynn US 2016/0327377 (“Flynn”).
	As per claim 11, Cleveland is not specific regarding wherein the target label comprises: a colored substrate including at least one paper or plastic layer and having a first color, the colored substrate having a front surface and a back surface; a transparent plastic film having a front surface and a back surface, the back surface of the transparent plastic film overlaying the front surface of the colored substrate; an opaque ink layer overlaying the front surface of the transparent plastic film; and a toner layer defining the overlaying printed target pattern, overlaying the opaque ink layer, and having a second color different from the first color.
	However, Flynn discloses wherein the target label comprises: a colored substrate including at least one paper or plastic layer and having a first color, the colored substrate having a front surface and a back surface; a transparent plastic film having a front surface and a back surface, the back surface of the transparent plastic film overlaying the front surface of the colored substrate; an opaque ink layer overlaying the front surface of the transparent plastic film; and a toner layer defining an overlaying printed target pattern, overlaying the opaque ink layer, and having a second color different from the first color (such as colored substrate 40 (having back and front surfaces 41 and 49); a transparent film 50; an opaque ink layer 60; and toner image 70)(Figs. 1 and 2; pars. [0023]-[0030]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s label shape wherein the label comprises: a colored substrate including at least one paper or plastic layer and having a first color, the colored substrate having a front surface and a back surface; a transparent plastic film having a front surface and a back surface, the back surface of the transparent plastic film overlaying the front surface of the colored substrate; an opaque ink layer overlaying the front surface of the transparent plastic film; and a toner layer defining the overlaying printed target pattern, overlaying the opaque ink layer, and having a second color different from the first color as taught by Flynn for the reason that a skilled artisan would have been motivated by Flynn’s suggestions to form such target that the toner layer is formed of discrete particles, suitably with minimal adhesion when applied via an ink release layer, they can have improved scattering properties when the target is hit, causing the visual appearance of gun powder burns surrounding the area of the target penetrated by a projectile, in addition to exposing underlying colored layer(s). The exposure of one or more underlying colors, combined with the visual appearance of powder burns, enhances the enjoyment of using the target labels for target practice (par. [0013]).
	Such modification to Cleveland’s target would have enhanced the use of it as to increase the visual appearance upon an impact from bullets/ shots for training purposes (marksmanship) as well as enjoyment and the alike.
	As per claim 23, Cleveland is not specific regarding wherein the overlaying printed target pattern replaces the base printed target pattern with a reactive target pattern having a colored layer under a printed release ink layer, wherein a portion of the printed release layer is configured to disassociate from and expose the colored layer upon impact from the shooting.
	However, Flynn discloses wherein the overlaying printed target pattern replaces the base printed target pattern with a reactive target pattern having a colored layer under a printed release ink layer, wherein a portion of the printed release layer is configured to disassociate from and expose the colored layer upon impact from the shooting (such as colored substrate 40 (having back and front surfaces 41 and 49); a transparent film 50; an opaque ink layer 60; and toner image 70)(Figs. 1 and 2; pars. [0023]-[0030]; note at least [0011], [0027] and [0030] regarding the release of the printed ink).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s wherein the overlaying printed target pattern replaces the base printed target pattern with a reactive target pattern having a colored layer under a printed release ink layer, wherein a portion of the printed release layer is configured to disassociate from and expose the colored layer upon impact from the shooting as taught by Flynn for the same reasons discussed above with respect to claim 11.
Claims 12-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland in view of Jones, and Chubb.
	As per claim 12, Cleveland discloses a target label assembly for overlaying and covering a base printed target pattern of a base target, the base printed target pattern including a base printed target line, at which a weapon is aimed for shooting (a sighting sheets B to adhere onto target apparatus 10(i.e. a base target with base target line/s/element/s) to be aimed at while aiming a weapon for shooting)(Figs. 1-5; 2:15-3:24; 3:45-5:20), the target label assembly comprising: 
	a face sheet adhered to a removable liner (sheets B/sighting frames 16-18-20-22 comprising a peel away cover sheet 28) (Fig. 4; 2:15-25; 3:3-11 and 4:4-17); 
	a self-adhesive label shape defined by a tearable line of separation cut in the face sheet the label shape adhered to the removable liner by an adhesive material (label sheets B, wherein each label sheet includes a tearable lines to be separated therefrom, as the sheet are progressively cut-die (Fig. 4; 2:18-25; 3:3-18; 3:6-50 and 4:4-8); each sheet B/sighting frames 16-18-20-22 includes “back surface” comprising adhesive material that enable it to be adhered to the target 10, i.e. target base; and such back adhesive material is cover by peelable liner/sheet 28 that adhesively connected to each sheet B/sighting frames 16-18-20-22)( (Fig. 4; 2:15-25; 3:3-11 and 4:4-17) , and the label shape (sheets B/sighting frames 16-18-20-22) including an overlaying target pattern matching and configured to cover the base target pattern (the square-to-line sheets B/sighting frames 16-18-20-22 are overlaying the square-pattern of the base target 10)(Figs. 1, 3 and 4; note 3:45-4:18 regarding the pattern of the target base 10 and the pattern of the sheets B/sighting frames 16-18-20-22; as overlying), and the overlaying target pattern including an overlaying target line matching and configured to cover the base target line of the base target pattern (base target pattern 10 comprising dark colored lines 24 and 26 (i.e. base target line or element) which are corresponding to lines/elements 42-44-46-48 of face sheet B)(Fig. 3 in conjunction to 3:55-4:4 (regarding the line/element of base target 10); and 4:54-67) ; and 
	a first alignment means through the label shape and across a first portion of the overlaying printed target line, a second alignment means  through the label shape and across a second portion of the overlaying target line on an opposing side from the first portion; wherein each of the first and second alignment means is disposed in a first of the two sections of the liner, and the first and second portions of the overlaying printed target line align with a corresponding portion of the base printed target line through the first and second alignment means , to align the label shape over and covering the base printed target pattern for shooting at the overlaying printed target pattern (sighting frames 16-18-20-20, each includes alignment index white line 30 to be align with the horizontal and vertical lines 24 and 26 of target base 10 to as the square-to-line pattern of the label target (sheets B/sighting frames 16-18-20-22) align with the base target 10 pattern) (Fig. 3 and 4:54+ regarding the manner of placing the label target printed line/pattern of sighting frames 16-18-20-22 upon the base target 10; see also Figs. 1 and 4.as well as 3:45-4:17).
	Cleveland is not specific regarding his liner including a weakened fold line extending across the liner and dividing the liner into two sections.
	Cleveland is not specific regarding the first and second alignment means are windows cut through the label shape across a first/second portions of the overlaying printed target line.
	With respect liner including a weakened fold line extending across the liner and dividing the liner into two sections, Jones discloses self-adhesive label shape defined by a tearable line of separation cut in the face sheet (a self-adhesive decal including tearable lines score lines 24, 26 to define areas band like areas 28-30)(Fig. 1) to separate the decal/pattern (in this case resemble the letter “O”) therefrom (Figs. 1-3; 3:56-4:9; note also 4:24+ regarding the manner of removing the decal from the sheet A, via score lines-band like areas).  Jones also discloses weakened fold line extending across the removable liner and dividing the removable liner into two sections, note Jones’ Figs. 1 and 2 as well as 3:13-25 and 4:10+ regarding second layer 12 which function as a removable liner, and includes score lines 32 and/or 34 (each score line divides the liner 12 into two sections).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections as taught by Jones for the reason that a skilled artisan would have been motivated by Cleveland’s suggestion to use such adhesive-to-separate window as well- known window to remove and adhere the target label (sheets B/sighting frames 16-18-20-22) to base target 10 via such known window.
	The use of a self-adhesive label shape defined by a tearable line of separation cut in the face sheet and further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections is well known and design as window to easily remove the liner therefrom to allow it to adhere to a base (e.g. a base target), and it would have been obvious to include such window within Jones for such reasons.
	With respect to a first and second cut out windows , Chubb discloses  an alignment window cut within and through the label shape and across a portion of the overlaying printed target line (such as perforations H and/or cutout, notches N of scoring element B in Fig. 2 and 2:44-3:35).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s an alignment windows cut within and through the label shape and across first and second portions of the overlaying printed target line as taught by Chubb for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way providing means to align the target label pattern with a target base to insure precise alignment to assist a gunman, shooter in marksmanship and the alike.
	Cleveland uses lines (e.g. lines 30) as an alignment means between the target
label and the base target, and a skilled artisan would have appreciated that any known
alignment means (such for example an alignment window) would have been obvious
and equally serve the same purposes of alignment.
	Note: the examiner construed Chubb’s perforations and/or cutouts, notches as an alignment window, according to applicant’s original disclosure as recites in at least page 11:16-28 ” as discussed above with respect to claim 1.
	Thus, the examiner takes the position that within Cleveland modified by at least the teachings of Chubb the cut out windows (as taught by Chubb) would have been across a portion of the overlying printed target line (as taught by Cleveland).
	In addition, if applicant whishes to argue the location of the cutout windows in relation to the overlaying target line, the examiner maintains his position as discussed above (e.g. claim 10), that the position of the window-cutout would have been merely a matter of obvious location, as set forth above.
	With respect to the label shape adhered over the weakened fold line, within the modified Cleveland by at least the teachings of Jones would have such weakened fold line (e.g. Jones’s Figs. 1-3).  
	Lastly, with respect to “wherein the overlaying printed target pattern replaces the base printed target pattern on the base target for the shooting”, if there is any doubt as the examiner interpretation whereas sighting frame (e.g. printed frame 18) covers and replaces printed base frame 10, the examiner notes that Chubb discloses such limitations.
	Chubb discloses wherein the overlaying printed target pattern replaces the base printed target pattern on the base target for the shooting (printed label shape, element B, cover and replaces printed pattern of the base target A)(Figs. 3 and 9; 3:1-4:19).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s wherein the overlaying printed target pattern replaces the base printed target pattern on the base target for the shooting as taught by Chubb for the reason that a skilled artisan would have been motivated use of known technique to improve similar devices in the same way forming a target device with a pattern to be covered by a target label for practice shooting and the marked (shot) target label to be replaced by another target label while practicing shooting and marksmanship.
	As per claim 13, with respect to wherein the first of the two sections of the removable liner is foldable back over a second of the two sections of the removable liner to adhere a portion of the label shape with the base target pattern, note Jones’ Figs. 1-3 and 4:23+ as the folding of liner 12 to remove the liner therefrom (to allow the decal A) to be adhered to a work surface 36 (Fig. 4); note Cleveland’s Figs. 1 and 3 and 4:54+ as the alignment of sheets B/sighting frames 16-18-20-22 with target base 10. 
	As per claim 14, with respect to wherein each of the first and second alignment windows is opened upon a folding of the first of the two sections, wherein a removable face sheet shape within each of the first and second alignment windows is removed by adhering to the liner upon the folding, within the modified Cleveland the alignment windows (as taught by Chubb) are cover by material/face sheet that would have been open/exposed upon folding of the liner (e.g. Cleveland’s Fig. 4 and/or Jones’ Figs. 1-3) so the an alignment window would have align through the target paten to the target base to be placed accordingly.  In addition, as discussed above with respect to claim 4, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Accordingly, the examiners maintains his position that the modified device of Cleveland- Jones- Chubb includes such structure and is fully capable to perform as claimed.
	As per claim 15, with respect to wherein the face sheet comprises a remaining portion disposed around the label shape, note Jones’ Figs. 1, 2 and 4; as well as 4:23+ as the face sheet A comprising remaining portions around the “O” illustration; 
	With respect to and further comprising a plurality of cut target impact cover labels, notes Cleveland’s Figs. 1 and 5 (4:43-47) regarding strip patches 24 with patches 40 to match the target label removable from the remaining portion.  The strips patches are construed as “remaining portion”.  
	Furthermore, it is noted that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	A skilled artisan would have appreciated that having a plurality of cut covers as part of the remaining portion around the target label or as separate would have function the same as cover window for holes created by bullets/ shots upon the target label.
	As per claim 16, with respect to wherein the each of the first and second alignment windows extends inward at an outer peripheral edge of the label shape,; note Chubb’s Figs. 1-12 (as well as 2:40-3:21) regarding the window perforations I and H (in the target A and sheet B, respectively); in particular note Figs. 2, 5, 8 and 11 regarding element B (i.e. label shape) 
	As per claim 17, with respect to wherein each of the first and second alignment windows comprises a registration opening cut within the label shape, and the registration opening is opened upon the folding of the first of the two sections of the removable liner over the registration opening, within the modified Cleveland the alignment window are cover by material/face sheet that would have been open/exposed upon folding of the liner (e.g. Cleveland’s Fig. 4 and/or Jones’ Figs. 1-3) so the an alignment window would have align through the target paten to the target base to be placed accordingly. Again, as mentioned above claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  With regard to the alignment windows Note Chubb’s Figs. 1-12 (as well as 2:40-3:21) regarding the window perforations I and H (in the target A and sheet B, respectively).
	As per claim 18, with respect to wherein the overlaying target pattern comprises an overlay plurality of nested shapes matching a base plurality of nested shapes of the base target, note Cleveland’s Figs. 4 and 3 as the nested printed shape of sheets B/sighting frames 16-18-20-22 are matching the printed target of base target 10.  With respect to wherein includes the overlaying target line one of the overlay plurality of nested shapes, within the modified Cleveland by the teachings of and Chubb the alignment windows (as taught by Chubb) would have been extend through a line for alignment with the base target (as taught by Cleveland).  
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland in view of Jones, and Chubb as applied to claim 12 above, and further in view of Flynn.
	As per claim 24, Cleveland is not specific regarding wherein the overlaying printed target pattern replaces the base printed target pattern with a reactive target pattern having a colored layer under a printed release ink layer, wherein a portion of the printed release layer is configured to disassociate from and expose the colored layer upon impact from the shooting.
	However, Flynn discloses wherein the overlaying printed target pattern replaces the base printed target pattern with a reactive target pattern having a colored layer under a printed release ink layer, wherein a portion of the printed release layer is configured to disassociate from and expose the colored layer upon impact from the shooting (such as colored substrate 40 (having back and front surfaces 41 and 49); a transparent film 50; an opaque ink layer 60; and toner image 70)(Figs. 1 and 2; pars. [0023]-[0030]; note at least [0011], [0027] and [0030] regarding the release of the printed ink).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s wherein the overlaying printed target pattern replaces the base printed target pattern with a reactive target pattern having a colored layer under a printed release ink layer, wherein a portion of the printed release layer is configured to disassociate from and expose the colored layer upon impact from the shooting as taught by Flynn for the same reasons discussed above with respect to claim 11.
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are 
are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and partially not persuasive.
Claim 1
	With regard to applicant arguments wherein the overlaying printed target pattern replaces the base printed target pattern on the base target for the shooting (note Cleveland’s Fig. 3 (as marked) in conjunction to 4:54-5:7 as the operation of the device of Cleveland as placing overlaying printed target pattern, e.g. sighting frame 18, to cover and replace target sheet 10)
       
    PNG
    media_image1.png
    251
    285
    media_image1.png
    Greyscale

	More specific note Cleveland 4:54+ “In practice, target sheet 10 is arranged in a vertical position. A sighting frame is selected and secured to the face of sheet 10. The sighting frames 16 and 20 are sized so that their outer vertical and horizontal edges 42, 44 extend along vertical and horizontal lines 24, 26. Sighting frames 18 and 22 are sized so that their inner vertical and horizontal lines 46, 48 extend along the vertical and horizontal lines 24, 26. All target frames are arranged on sheet 10 so that a vertical line 26 crosses a horizontal line 24 at the center of the opening of the sighting frame. Index lines 30 are aligned with these horizontal and vertical lines so that the frame is properly indexed with lines 24, 26 in a condition that continuous lines pass horizontally and vertically through the target area. These lines coincide with and therefore may easily be aligned with the cross lines of a telescopic sight so that the rifle may be quickly and accurately aimed. Because of the sharp contrast of the colors, dark on white, the lines are easily visible. When a shot pattern is fired, it can easily be determined where, relative to the sighting frame, they struck the target sheet. “
	Thus, according to at least Fig. 3 and the above citation, it is clear that within Cleveland  the overlaying printed target pattern covers and replaces the base printed target pattern.
	In addition, if there is any doubt regarding such interpretations, as set forth above, Chubb discloses wherein the overlaying printed target pattern replaces the base printed target pattern on the base target for the shooting (printed label shape, element B, cover and replaces printed pattern of the base target A)(Figs. 3 and 9; 3:1-4:19).
   
In regard to the Jones reference -claims 2-4
	It seems as applicant reiterated similar arguments as previously argued argue (e.g. filed 11-22-2021) and the examiner maintains his position that such are applicant’s own arguments not based upon the teachings of the prior art nor what such teachings would have suggested to those of ordinary skill in the art.
	As argued by the examiner, as it stated in the MPEP the expectation of some advantage is the strongest rationale for combining references. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal
precedent, that some advantage or expected beneficial result would have been
produced by their combination In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6
(Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H.
Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”
	In this case, it is clear that including such “weakened folded line” to the removable liner would have enhance the use of such means to easily and more effectively remove the liner from the target label to be ready to adhere to the base target. 
With regard to claim 10
	The examiner is unclear what is that applicant arguing with regard to Cleveland as the examiner, nor in the above rejection, nor the previous rejection consider Cleveland’s to include nested rings.  The examiner relied upon other reference (in this case, due to the amendments, applicant relied upon Chubb’s Figs. 7-9).
	The examiner stated that Cleveland notes that such rings are well known and would have been obvious to marked with his target device. Cleveland’s 1: 16-20 “Traditional targets using a bulls eye having progressively enlarged circles therearound were designed for use with open or peep sights and are not particularly suitable for sighting-in telescopic sights” .
In regard to claim 11- the Flynn reference 
	The examiner is unclear what and how alleged “complexity and expensive” of the Flynn’s target is such that one of ordinary skill in the art would have not been motivate to include such means within Cleveland.
	As mentioned above, as it stated in the MPEP the expectation of some advantage is the strongest rationale for combining references, and In this case, it is clear that including such “colored substrate-toner ink, and etc. ” would have resulted  in form such target that the toner layer is formed of discrete particles, suitably with minimal adhesion when applied via an ink release layer, they can have improved scattering properties when the target is hit, causing the visual appearance of gun powder burns surrounding the area of the target penetrated by a projectile, in addition to exposing underlying colored layer(s). The exposure of one or more underlying colors, combined with the visual appearance of powder burns, enhances the enjoyment of using the target labels for target practice as suggested by Flynn (par. [0013]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    11/15/2022                                                                                                                                                                                              

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711